Case 2:18-ml-02814-AB-FFM Document 199-18 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6463




                EXHIBIT 29
                                                                                                                               EXHIBIT 29-1
                Case 2:18-ml-02814-AB-FFM Document 199-18 Filed 02/26/19 Page 2 of 2 Page ID
                                                 #:6464



                                                                                                              10th March 2014
                        Mihir Kotecha
                        Chief Executive Officer, Getrag
                        Getrag Innovations Center
                        Hermann Hagenmeyer Strasse
                        74199 Untergruppenbach
                        Germany

                        Mihir,

                        After considerable technical analysis into the DPS6 seal leak concerns, Ford has determined that the
                        appropriate remedy for affected vehicles is to initiate two separate customer satisfaction actions
                        aimed at maintaining confidence in vehicles equipped with DPS6 transmissions built prior to the
                        incorporation of the shaft seal material change in 2013. The two actions are as follows:

                              1.   Proactive seal repair of 856K DPS6 equipped vehicles
                              2.   Extended warranty for 1.4M DPS6 equipped vehicles (including vehicles campaigned for the
                                   proactive seal repair)

                        The initiation of these actions along with the corresponding customer notification is pending
                        completion of a robust service part supply plan. Getrag's support of this plan is recognized, and I ask
                        for your team's continued help as we work to finalize the details.

                        At this time, we are forecasting that these actions alone will cost us over $650M through the 2019
                        calendar year in addition to our normal warranty coverage. Further, Ford has a considerable amount
                        of technical data that points to full Getrag responsibility based on the robustness of the design to
                        inherent noise factors.

                        In consideration of these extraordinary actions and the resulting costs, I would like to schedule a
                        face-to-face meeting within the next week to discuss the next steps to both implementing the
                        actions and the plan for Getrag to reimburse Ford. Please contact my office, and we can arrange the
                        meeting details.

                        In closing, I want to emphasize that this difficult decision was made in the best interests of our
                        collective customers for the DPS6. Moving forward, we need to execute these repairs efficiently and
                        effectively. I look forward to working with your team to proactively address the open supply and
                        commercial issues.

                        Yours sincerely




                        Alan Draper
                        Global Director, Powertrain Installation Purchasing
                        Ford Motor Company

                        cc:        Burt Jordan
                                   Bernd Eckl
                                   Charles Gray




Produced Subject to a Confidential Protective Order                                                                                 VGS20415045
